Citation Nr: 0630390	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left knee with retained foreign bodies, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to June 1971 
and from June 1976 to June 1979.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal of an August 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in June 2004.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The veteran's appeal was previously before the Board in 
November 2004, at which time the Board remanded the issue of 
entitlement to an increased rating for residuals of a shell 
fragment wound of the left knee for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The residuals of a shell fragment wound of the veteran's 
left knee include traumatic arthritis which is productive of 
limitation of flexion, but flexion is not limited to less 
than 45 degrees and extension is full.

2.  The residuals of a shell fragment wound of the veteran's 
left knee also include a scar that is objectively shown to be 
tender.


CONCLUSION OF LAW

The residuals of a shell fragment wound of the left knee with 
retained foreign bodies warrant a 10 percent rating for 
traumatic arthritis with limitation of motion and a separate 
10 percent rating for a scar.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2006); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-
connected residuals of a shell fragment wound of the left 
knee with retained foreign bodies.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in August 2003, 
subsequent to the initial adjudication of the claim.  
Although this letter did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating for his residuals of a shell fragment 
wound of the left knee with retained foreign bodies, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the originating agency will have 
the opportunity to provide the veteran with notice concerning 
the effective date element of the claim before it implements 
the Board's decision granting a separate 10 percent rating 
for a tender scar.  

The Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated as 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.

The criteria in effect prior to August 30, 2002, provide that 
a 10 percent rating is assigned for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  The revised criteria 
provide that a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The objective evidence of record shows that range of motion 
of the veteran's left knee is limited as a result of his in-
service injury.  On examination in June 2001, the veteran 
stated that since his in-service injury he has continued to 
have pain in his left knee, particularly over the anterior of 
the knee.  The veteran had range of motion in his left knee 
from 0 to 90 degrees.  The veteran was examined again in 
January 2003.  However, he sustained an additional injury to 
his left knee during a motor vehicle accident in which he was 
involved earlier in January 2003, prior to his VA 
examination.  Consequently, the VA examiner was not able to 
accurately gage the range of motion of his knee at that time 
because the veteran was experiencing severe pain due to his 
recent injury.  On examination in July 2005, the veteran was 
again shown to have range of motion of 0 degrees of extension 
to 90 degrees of flexion, with pain.  

As previously stated, in determining the degree of limitation 
of motion, the provisions of 38 C.F.R. § 4.40 (2006) 
concerning lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 
38 C.F.R. § 4.45 (2006) concerning weakened movement, excess 
fatigability, and incoordination; and the provisions of 38 
C.F.R. § 4.10 (2006) concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The June 2001 examiner reported that the veteran had no 
motion of the patella with the quadriceps relaxed because of 
pain and that the veteran was not able to squat, climb or 
kneel.  However, the examiner also indicated that the veteran 
demonstrated good stability of the left knee and that there 
were no pain over the anterior or lateral joint lines and no 
swelling of the left knee.  During the July 2005 examination, 
the examiner reported that the veteran experiences pain 
throughout his range of motion.  The examiner also reported 
that there is evidence of crepitation upon flexion and 
extension and the veteran reported that repeated flexion and 
extension of the left knee against gravity increases pain, 
weakness and fatigability.  The veteran also complained of 
flare-ups associated with muscle weakness and fatigability 
and it was noted that the veteran walks with a cane to help 
him with balance.  However, the July 2005 examiner also found 
that repeated flexion and extension does not decrease the 
limited range of motion reported, Lachman and McMurray tests 
were negative, and there were no evidence of dislocation and 
no indications of recurrent subluxation.  Furthermore, no 
antalgic gait was identified except for mild limping and the 
veteran does not require the use of a prosthetic device.

The objective evidence consistently indicates that the 
veteran has no limitation of extension of his left knee and 
no instability or subluxation of the left knee.  In addition, 
even with consideration of all disability factors, it is 
clear that flexion of his left knee is not limited to less 
than 45 degrees.  Accordingly, the Board concludes that the 
functional impairment of the veteran's left knee does not 
warrant more than the assigned rating of 10 percent.  

The Board has also considered whether a higher rating or a 
separate rating is warranted on the basis of the veteran's 
left knee scar.  In August 2001, the RO issued a rating 
decision in which the veteran's 10 percent rating for his 
service-connected shell fragment wound of the left knee was 
continued.  The Board notes that although the RO rated the 
veteran's disability under Diagnostic Code 7805 in its August 
2001 decision, its analysis continued to be based on 
Diagnostic Code 5010.  In any event, the medical evidence 
indicates that the veteran has arthritis of his left knee as 
a result of the shell fragment wound and that the arthritis 
is productive of limitation of motion.  Therefore, a 10 
percent rating is warranted for the pain and functional 
impairment associated with the arthritis.  As explained 
above, more than a 10 percent rating is not in order for the 
arthritis.  However, objective evidence of the shell fragment 
wound scar was found on a June 2005 VA examination.  
Therefore, a separate 10 percent rating is in order for this 
scar.

The Board has considered whether there is any other basis for 
granting a higher or additional separate rating but has found 
none.  In particular, the Board notes that the evidence shows 
that the knee does not lock so a compensable rating is not 
warranted under Diagnostic Code 5258.


ORDER

The Board having determined that the residuals of a shell 
fragment wound of the left knee with retained foreign bodies 
warrant a 10 percent rating for traumatic arthritis and a 
separate 10 percent rating for a scar, the appeal is granted 
to this extent and subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


